EXHIBIT 10.24

EXECUTIVE TERMINATION AGREEMENT AND GENERAL RELEASE

This EXECUTIVE TERMINATION AGREEMENT AND GENERAL RELEASE (“Executive Termination
Agreement” or “Agreement”) is entered into between Alan Fuhrman (“Executive”)
and Sonus Pharmaceuticals, Inc. (to be renamed “OncoGenex Pharmaceuticals,
Inc.”) (referred to herein as “Sonus” or “Employer”).

WHEREAS, both parties to this Agreement wish to clearly set forth the terms of
Executive’s termination for “Good Reason” from employment with Employer.

Now, THEREFORE, in exchange for the severance pay and other benefits described
in this Agreement, Executive and Employer agree as follows:

1.         As a result of the restructuring of Employer’s operations,
Executive’s employment with Employer shall terminate effective as of the date
set out in the written notice from Sonus to Executive (“Termination Date”),
which notice is attached hereto as Exhibit A, and be deemed a termination for
“Good Reason.”

2.         Executive represents and agrees that, with the exception of the
compensation and benefits to be provided to Executive pursuant to the terms of
the January 11, 2008 Letter Agreement signed by Executive and Sonus, a copy of
which is attached hereto as Exhibit B (“January 2008 Severance Agreement”), he
has received all compensation owed to him by Employer through his Termination
Date, including any and all wages, bonuses, commissions, earned but unused
vacation, reimbursable business expenses, incentives, stock options, and any
other payments, benefits, or other compensation of any kind to which he was
entitled from Employer.

3.         In reliance on Executive’s promises, representations, and releases in
this Agreement, after Employer’s receipt of this executed Executive Termination
Agreement and provided that Executive does not revoke this Agreement pursuant to
Paragraph 7, Employer will provide to Executive all compensation and benefits
set out in the January 2008 Severance Agreement. A severance payout of
$255,900.00, plus accrued vacation and executive life and disability premium
reimbursement, will be made on August 29, 2008.

4.         In exchange for the consideration provided to Executive as set forth
above, Executive agrees to waive and release all claims, known and unknown,
which he has or might otherwise have had against Employer, on behalf of itself
and all of its past or present parent, subsidiaries, and related entities,
employer-sponsored employee benefit and/or welfare plans, and all of their past
and present officers, directors, shareholders, executives, managers,
supervisors, agents, employees, trustees, representatives, affiliates and
successors (hereinafter collectively referred to as “the Released Parties”),
arising prior to the date he/she signs this Agreement, including without
limitation, any and all claims regarding any aspect of his/her employment,
compensation, or the termination of his/her employment with Employer, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Title VII of the Civil Rights Act of 1964, 42 U.S.C. section 1981, the
Fair Labor Standards Acts, the WARN Act, all Washington anti-discrimination
statutes and labor laws, the Employee Retirement Income Security Act, 29 U.S.C.
section 1001, et seq., all as amended, any other federal, state or local law,
regulation or ordinance or public policy, contract, tort or property law theory,
or any other cause of action whatsoever that arose on or before the date
Executive signs this Agreement.

 

DOCSOC/1298183v2/019324-0071

 

--------------------------------------------------------------------------------

 

5.         It is further understood and agreed that as a condition of this
Agreement, all claims against the Released Parties, known and unknown, are
expressly waived by Executive. Thus, for the purpose of implementing a full and
complete release and discharge of the Released Parties, Executive expressly
acknowledges that this Agreement is intended to include and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Released Parties at the time of execution
hereof, and that this Agreement expressly contemplates the extinguishment of all
such claims.

6.         Executive agrees to withdraw with prejudice all complaints or
charges, if any, he has filed against any of the Released Parties with any
agency or court. Executive agrees that hereafter he will never file any lawsuit,
complaint, or charge against any Released Party based on the claims released in
this Executive Termination Agreement.

7.         The release in this Agreement includes, but is not limited to, claims
arising under federal, state or local law for age, race, sex or other forms of
employment discrimination and retaliation. In accordance with the Older Workers
Benefit Protection Act, Executive acknowledges and agrees that:

(a)        Executive has read and understands this Agreement in its entirety;

(b)       Executive has been advised by this writing to consult with an attorney
concerning this Agreement before signing it;

(c)       Executive has forty-five (45) calendar days after receipt of this
Agreement to consider its terms before signing it;

(d)       Executive has the right to revoke this Agreement in full within seven
(7) calendar days of signing it by notifying Employer in writing of such
revocation, and none of the terms and provisions of this Agreement shall become
effective or be enforceable until such revocation period has expired;

(e)       Employer has provided Executive with information in writing (see
Exhibit “D” attached hereto) describing (1) the eligibility factors for receipt
of benefits, (2) the group of executives, including the job title and age of
each, eligible to receive benefits, (3) the ages of all individuals in the same
job classification or organizational unit who are not eligible to receive
benefits, and (4) any time limit applicable to the availability of such
benefits;

(f)        Nothing contained in this Agreement waives any claim that may arise
after the date of its execution; and

(g)       Executive executes this Agreement knowingly and voluntarily, without
duress or reservation of any kind, and after having given the matter full and
careful consideration.

8.         Executive, Employer and the Releasing Parties agree that they will
not disparage or talk negatively about each other to anyone.

9.         Executive understands and acknowledges the significance and
consequences of this Agreement. Executive acknowledges that it is voluntary and
he has not signed it as a result of any coercion. Executive acknowledges that
he/she was given sufficient time to consider this Agreement, and that he has
signed it only after giving careful consideration to its terms.

 

DOCSOC/1298183v2/019324-0071

 

--------------------------------------------------------------------------------

 

10.       Executive further acknowledges that during his employment, he has
executed Insider Trading and Confidentiality Agreements attached hereto as
Exhibit C. Executive understands and agrees that these agreements shall remain
in full force and effect after Executive’s termination. Executive further
acknowledges, understands and agrees that Executive has continuing obligations
to the Company under these Insider Trading and Confidentiality Agreements, and
that the severance consideration outlined in this Executive Termination
Agreement would not have been provided to Executive without his/her express
agreement to continue to comply with the terms and conditions of all such
Insider Trading and Confidentiality Agreements.

11.       Executive has returned or will return to Employer prior to the payment
of severance pursuant to this Agreement, all of the Company’s property and
documents in his possession or under his control, including, without limitation,
all keys and card key badges to company buildings or property, all company owned
equipment, and all reports, documents, software, manuals, controls, equipment,
files, materials, data, trade secrets, confidential or proprietary information,
passwords, employee information, any other Company information in his/her
possession and any and all copies thereof in whatever form, whether hard copies,
electronic or otherwise.

12.       This Executive Termination Agreement shall not be construed against
any party merely because that party drafted or revised the provision in
question, and it shall not be construed as an admission by any of the Released
Parties of any improper, wrongful, or unlawful actions, or any other wrongdoing
against Executive, and the Released Parties specifically disclaim any liability
to or wrongful acts against Executive.

13.       Executive acknowledges that the Released Parties have made no promises
to him/her other than those set forth in the January 2008 Severance Agreement,
and this Executive Termination Agreement. Executive further acknowledges and
agrees that he/she is not entitled to receive, and will not claim, any right,
benefit, compensation, or relief other than what is expressly set forth herein
in this Executive Termination Agreement. This Agreement may be modified only by
written agreement signed by both parties.

14.       This Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. It
supersedes any other such promises or representations, other than the January
2008 Severance Agreement and the Insider Trading Agreements and Confidentiality
Agreements executed by Executive during his/her employment which agreements
remain in full force and effect. This Agreement shall bind the heirs, personal
representatives, successors and assigns of both Executive and Employer. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question shall be modified by the court so as to
be rendered enforceable. This Agreement shall be deemed to have been entered
into and shall be construed and enforced in accordance with the laws of the
State of Washington as any action for breach of this Agreement may only be filed
in federal or state courts applicable to King County, Washington.

15.       This Executive Termination Agreement, the January 2008 Severance
Agreement and all previously executed Insider Trading Agreements and
Confidentiality Agreements, which are incorporated herein by this reference and
remain in full force and effect, contain the entire agreement between the
parties regarding the subject matter hereof, and supersede any and all prior and

 

DOCSOC/1298183v2/019324-0071

 

--------------------------------------------------------------------------------

 

contemporaneous oral and written agreements.

EXECUTIVE

Dated:     21-Aug-08                                                                             
/s/ Alan Fuhrman                         

Executive Signature

 

                                                                                                                
Alan Fuhrman                      

Executive

SONUS PHARMACEUTICALS

Dated:     18 Aug
08                                                                             
/s/ Michael A. Martino                

Michael A. Martino

President/CEO

 

DOCSOC/1249949v4/019324-0007

1249949.4

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Notice of Termination

 

 

 

DOCSOC/1249949v4/019324-0007

1249949.4

 

--------------------------------------------------------------------------------

 

SONUS PHARMACEUTICALS, INC.

22026 20TH Avenue, Suite 201

Bothell, Washington, 98021

 

August 19,2008

 

 

Mr. Alan Fuhrman

c/o SONUS Pharmaceuticals, Inc.

220226 20th Avenue, Suite 201

Bothell, Washington 98021

 

Please be advised that pursuant to Section 1 of your Severance/Change in Control
Agreement dated January 11, 2008 (the “Agreement”), the Board of Directors has
determined that your employment with Sonus Pharmaceuticals, Inc. will terminate
effective immediately prior to the Effective Time of the Arrangement, as such
terms are defined in the Arrangement Agreement, dated May 27,2008, between Sonus
Pharmaceuticals, Inc. and OncoGenex Technologies, Inc.

 

We thank you for your sustained and dedicated service to the Company over the
past several years and wish you the best in your future endeavors.

 

> > > > > > > > > > Sincerely,
> > > > > > > > > > 
> > > > > > > > > >  
> > > > > > > > > > 
> > > > > > > > > > SONUS PHARMACEUTICALS, INC.
> > > > > > > > > > 
> > > > > > > > > >  
> > > > > > > > > > 
> > > > > > > > > > /s/ Robert E. Ivy
> > > > > > > > > > 
> > > > > > > > > > Robert E. Ivy
> > > > > > > > > > 
> > > > > > > > > > Chairman of the Board

 

 

 

 

 

 

DOCSOC/1298226v2/019324-0007

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Severance Agreement

 

 

 

DOCSOC/1249949v4/019324-0007

1249949.4

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Insider Trading and Confidentiality Agreements

 

 

 

DOCSOC/1249949v4/019324-0007

1249949.4

 

--------------------------------------------------------------------------------

[sonus_logo.jpg]

Employee Agreement Regarding Confidential Information and Intellectual Property

In consideration of my employment, compensation and benefits with Sonus
Pharmaceuticals, Inc. (Sonus) and for other valuable consideration, I agree as
follows:

1.

I will not, without the prior written permission of Sonus, disclose to anyone
outside of Sonus, or use in any manner, other than in connection with the
business of Sonus, either during or after my employment, any Confidential
Information or Material of Sonus (as defined by provision 4 below), or any
information or material received in confidence from third parties by Sonus. If I
reveal or threaten to reveal Confidential Information, Sonus shall be entitled
to an injunction restraining me from disclosing such Confidential Information,
or from rendering any services to any entity to whom such Confidential
Information has been or is threatened to be disclosed. The right to secure an
injunction is not exclusive and Sonus may pursue any other remedies it has
against me for threatened breach of this condition, including recovery of
damages from me.

2.

If I leave the employ of Sonus, I will return all property of Sonus in my
possession, including but not limited to, all office equipment, and the original
and copies of all files, records, or other documents (whether stored on paper or
electronically) as well as all Confidential information or Material in any form.

3.

While employed at Sonus and for the period of 2 years after the date of
termination of my employment at Sonus (the "Restricted Period"), I will not,
directly or indirectly, without the written permission of Sonus, whether for my
account or for the account of any other Person (excluding Sonus), intentionally
(i) solicit, endeavor to entice or induce any employee or consultant of Sonus to
terminate his employment or relationship with Sonus or accept employment or a
consultant relationship with anyone else, (ii) solicit, endeavor to entice or
induce any customers, clients or potential customers or clients of Sonus to
terminate their relationship with Sonus or (iii) interfere in a similar manner
with the business of Sonus. In the event that this provision relating to the
Restricted Period shall be declared by a court of competent jurisdiction to
exceed the maximum time period such court deems reasonable and enforceable, the
Restricted Period deemed reasonable and enforceable by the court shall become
and thereafter be the maximum time period. While employed at Sonus, I will not
engage in any other employment, consulting or other activity relating to the
business in which Sonus is now or may hereafter become engaged or which would
otherwise conflict with my obligations to Sonus.

4.

Confidential Information or Material of Sonus is any information or material,
whether written, oral, visual or electronic:

 

(a)

generated or collected by, or utilized in the operations of Sonus that relate to
the actual or anticipated business or research and development of Sonus; or

 

C:\My Documents\forms\Ee Agreement re confidential and IP 010802.doc

 

--------------------------------------------------------------------------------

 

 

(b)

suggested by or resulting from any task assigned to me, or work performed by me
for or on behalf of Sonus.

 

(c)

Confidential Information or Material of Sonus shall include, but not be limited
to, Sonus information encompassed in all drawings, designs, drugs, medical
devices, formulations, test data or results, original writings, software in
various stages of development (source code, object code, documentation, diagrams
and flow charts), plans, proposals, marketing and sales plans, financial
information, cost or pricing information, customer lists, trade secrets, ideas,
suppliers and other information that has value to Sonus, its customers or
business partners.

5.

I will not disclose to Sonus, use in its business, bring on to Sonus premises or
cause Sonus to use, any information or material which is confidential to others.

6.

I will comply, and do all things necessary for Sonus to comply with, the laws
and regulations of all governments under which Sonus does business, and with
provisions of contracts between any such government or its contractors and Sonus
that relate to the intellectual property or to the safeguarding of information.

7.

I agree that the fruits of my labor as an employee shall belong solely to Sonus.
To the full extent provided by law, any and all inventions, products, designs,
discoveries, and work product of any nature (collectively, the "Work Product"),
whether or not patentable, copyrightable or trademarked, which I have conceived
and/or made, in whole or in part, during my employment by Sonus, and which have
any applicability to any aspect of the business or anticipated research or
development of Sonus, or the business or anticipated research or development of
any of the subsidiaries of Sonus, as determined by Sonus, shall be the sole and
exclusive property of Sonus, and by the execution hereof, I hereby irrevocably
assign, transfer and convey to Sonus all of my right, title and interest in and
to all Work Product which may be developed during my employment by Sonus. To the
full extent provided by law, any inventions or original works of authorship I
conceive or create in the course of my employment shall be considered "works for
hire" and shall belong solely and exclusively to Sonus.

This provision does not apply to any Work Product for which no equipment,
supplies, facilities, or trade secret information of Sonus was used and which
was developed entirely on my own time, unless (a) the invention related directly
to the business or anticipated research or development of Sonus, or (b) the
invention results from any work performed by me for Sonus. However, I agree to
disclose inventions being developed for the purposes of determining employer or
employee rights in accordance with provision 10 below and Washington Statute
§14.05 and RCW 49.44.140 and 150.

 

C:\My Documents\forms\Ee Agreement re confidential and IP 010802.doc

 

--------------------------------------------------------------------------------

 

8.

In connection with any Work Product assigned by provision 7:

 

(a)

I will promptly communicate and disclose them to Sonus after such Work Product
has been conceived and/or made in the detail necessary to permit Sonus to
understand same and practice them without the exercise of further inventive
skill; and

 

(b)

I will, on the request of Sonus, promptly execute any documents necessary to
effectuate the assignment of all rights to Sonus, and do anything else
reasonably necessary to enable Sonus to secure a patent, mask work right,
copyright or other form of protection therefor in the United States and in any
other foreign country. However, my failure to so execute any such documents
shall in no way be deemed to affect the assignment, transfer and conveyance of
such Work Product to Sonus. Notwithstanding anything to the contrary in this
provision, if I believe that a specific idea or basis of a Work Product would
not have any applicability to any aspect of the business or anticipated research
or development of Sonus, or the business or anticipated research or development
of any subsidiary of Sonus, I may propose such idea or basis for Work Product in
writing to Sonus and request consent from Sonus that such Work Product will not
be subject to the provisions hereof.

9.

Sonus and its licensees (direct or indirect) are not required to designate me as
the author or inventor of any development assigned in provision 7 when
distributed publicly or otherwise, nor to make any distribution. I waive and
release to the extent permitted by law all of my rights to the foregoing.

10.

Solely for the purpose of determining my rights or the rights of Sonus, I have
identified on Schedule 1 hereof all inventions, original works of authorship,
developments, improvements and trade secrets that were made by me prior to my
engagement by Sonus or that I am currently developing. Such inventions include
those which are not assigned by paragraph 7 in which I have any right, title or
interest, and which were previously made or conceived solely or jointly by me,
or written wholly or in part by me, and which relate to the actual or
anticipated business or research or development of Sonus, but neither published
nor filed in any patent office. If I do not have any to identify, I have written
"none on this line:      NONE.

11.

For purposes of enforcing this Agreement, I hereby consent to jurisdiction in
the Superior Court of Washington for the County of King.

12.

If any legal action is necessary to enforce this Agreement, the prevailing party
shall be entitled to recover attorneys' fees.

13.

This Agreement does not guarantee me any term of employment, or limit the right
of Sonus to terminate my employment at any time with or without cause.

14.

lf, for any reason, any provision of this Agreement is held invalid, such
provision and all other provisions of this Agreement shall remain in effect to
the fullest extent permitted by law. If this Agreement is held invalid or cannot
be enforced, then to the full extent permitted by law any prior

C:\My Documents\forms\Ee Agreement re confidential and IP 010802.doc

 

--------------------------------------------------------------------------------

 

 

agreement between Sonus (or any predecessor thereof) and you shall be deemed
reinstated as if this Agreement had not been executed.

15.

This Agreement represents the full and complete understanding between me and
Sonus with respect to the matters set forth herein and supersedes all prior
representations and understandings, whether oral or written, My obligations
under this Agreement shall be binding upon my heirs, executors, administrators
or other legal representatives or assigns, and this Agreement shall inure to the
benefit of Sonus, its successors and assigns. This Agreement may not be
modified, released or terminated, in whole or in part, except by an instrument
signed in writing by an officer of Sonus.



Signed:  /s/ Alan Fuhrman                         Dated:  9/22/04


SONUS PHARMACEUTICALS

Signed:  /s/ Heather Stanley                    
Title:  HR Rep Dated:  9/22/04


 

 

C:\My Documents\forms\Ee Agreement re confidential and IP 010802.doc

 

--------------------------------------------------------------------------------

 

SCHEDULE   I

Excluded Prior Developments Which Relate

To the Actual or Anticipated Business or

Research or Development of SONUS

 

C:\My Documents\forms\Ee Agreement re confidential and IP 010802.doc

 

--------------------------------------------------------------------------------

Page 1 of 1



 

 

RCW 49.44.140

Requiring assignment of employee's rights to inventions -Conditions.

(1) A provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee's rights in an invention to the
employer does not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee's own time, unless (a) the invention relates
(i) directly to the business of the employer, or (ii) to the employer's actual
or demonstrably anticipated research or development, or (b) the invention
results from any work performed by the employee for the employer. Any provision
which purports to apply to such an invention is to that extent against the
public policy of this state and is to that extent void and unenforceable.

(2)     An employer shall not require a provision made void and unenforceable by
subsection (1) of this section as a condition of employment or continuing
employment.

(3)     If an employment agreement entered into after September 1, 1979,
contains a provision requiring the employee to assign any of the employee's
rights in any invention to the employer, the employer must also, at the time the
agreement is made, provide a written notification to the employee that the
agreement does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the employer was used and which was
developed entirely on the employee's own time, unless (a) the invention relates
(i) directly to the business of the employer, or (ii) to the employer's actual
or demonstrably anticipated research or development, or (b) the invention
results from any work preformed [performed] by the employee for the employer.

[1979 ex.s. c 177 § 2.]

 

http://search.leg.wa.gov/wslrcw/RCW%20%2049%20%20TITLE/RCW%20%2049%20.%20

1/10/02

 

 

--------------------------------------------------------------------------------

Page 1 of 1



 

RCW 49.44.150

Requiring assignment of employee's rights to inventions -- Disclosure of
inventions by employee.

Even though the employee meets the burden of proving the conditions specified in
RCW 49.44.140, the employee shall, at the time of employment or thereafter,
disclose all inventions being developed by the employee, for the purpose of
determining employer or employee rights. The employer or the employee may
disclose such inventions to the department of employment security, and the
department shall maintain a record of such disclosures for a minimum period of
five years.

[1979 ex.s. c 177 § 3.)

http://search.leg.wa.gov/wslrcw/RCW%20%2049%20%20TITLE/RCW%20%2049%20.%20

1/10/02

 

 

--------------------------------------------------------------------------------

 

RECEIPT AND ACKNOWLEDGMENT


I, E. Alan Fuhrman, hereby acknowledge that I have received and read a copy of
the "Procedures and Guidelines Governing Insider Trading and Tipping" and agree
to comply with its terms. I understand that violation of insider trading or
tipping laws or regulations may subject me to severe civil and/or criminal
penalties, and that violation of the terms of the above-titled policy may
subject me to discipline by the Company up to and including termination for
cause.


/s/ E. Alan Fuhrman                                        
Signature

Print Name   Alan Fuhrman                                      09-17-04         
Date


 

 

 

Procedures and Guidelines Governing Insider Trading and Tipping

Updated 08/26/04

Page 11

 

DOCSOC\918468v2\19324.0000

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Supplemental Older Workers Benefit Protection Act Notice

 

The following supplemental information is provided to employees age 40 or older
pursuant to the federal Older Workers Benefit Protection Act:

A.        The employees affected/covered by this termination consists of the
following: current CEO and current CFO.

B.        The eligibility factors for this termination are: The Company has
considered all appropriate facts and circumstances in making the decision to
reorganize, reduce its workforce, and eliminate job positions, including the
Company’s current and anticipated financial condition, business plans,
operational needs, and personnel levels needed to perform necessary current and
reasonably anticipated future work, and the skills, versatility and work record
of its employees.

C.        The time limits for this reduction in force are: The termination is
expected to be carried out on August 20, 2008.



 

D.

The job titles and ages for all employees selected for layoff are as follows:

 

Title                                                                             
Age

 

Chief Executive Officer                                              52

Chief Financial Officer                                               52



E.        The ages of the employees in your same job classification or
organizational unit who were not selected for layoff are as follows: None.

 

 

DOCSOC/1249949v4/019324-0007

1249949.4

 

--------------------------------------------------------------------------------

 